12-699-cv
     Dattner v. ConAgra Foods, Inc., et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                             AMENDED SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of January, two thousand thirteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PIERRE N. LEVAL,
 9                GUIDO CALABRESI,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       YEHSKEL DATTNER,
14
15                    Plaintiff-Appellant,
16
17                    -v.-                                               12-699-cv
18
19       CONAGRA FOODS, INC.,
20
21                Defendant-Appellee.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR APPELLANTS:                       Gregory E. Galterio (Bension
25                                             Daniel DeFunis and Ira N.
26                                             Glauber on the brief), Jaffe &
27                                             Asher LLP, New York, New York.
28

                                                  1
 1   FOR APPELLEES:             Frank Harold Wohl (Patrick Paul
 2                              Garlinger on the brief), Lankler
 3                              Siffert & Wohl LLP, New York,
 4                              New York.
 5
 6        Appeal from a judgment of the United States District
 7   Court for the Southern District of New York (Preska, J.).
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED that the judgment of the district court be
11   AFFIRMED.
12
13        This is an appeal from the denial of Yeheskel Dattner’s
14   motion under Rule 60(b)(6) to reinstate his action, which
15   had been dismissed in 2003 for forum non conveniens. We
16   assume the parties’ familiarity with the underlying facts,
17   the procedural history, and the issues presented for review.
18
19        We conclude that Dattner’s appeal is without merit
20   substantially for the reasons articulated by the district
21   court in its well-reasoned decision. We have considered all
22   of Dattner’s remaining arguments and find them to be without
23   merit.
24
25        For the foregoing reasons, we hereby AFFIRM the
26   judgment of the district court.
27
28
29                              FOR THE COURT:
30                              CATHERINE O’HAGAN WOLFE, CLERK
31




                                  2